ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_05_FR.txt. 63

OPINION INDIVIDUELLE COMMUNE CE M”™ HIGGINS,
M. KOOIJMANS ET M. BUERGENTHAL

[Traduction]

Nécessité d'une conclusion sur la compétence — Prononcé sur la compétence
n'étant pas exclu par la règle ultra petita.

Statut de la compétence universelle devant être apprécié au regard des
sources du droit international — Peu d'exemples de compétence universelle dans
la législation nationale ou la jurisprudence des tribunaux nationaux ~~ Examen
du fondement juridictionnel des traités multilatéraux ‘ur les infractions graves
n'attestant pas l'existence d'une pratique établie de lo compétence pénale uni-
verselle obligatoire ou volontaire — Aut dedere aut prosequi — Tendances
contemporaines donnant à penser que la compétence ur iverselle par défaut n'est
pas exclue — Affaire du Lotus — Eléments attestant que les tribunaux natio-
naux et les juridictions internationales doivent agir en parallèle dans la lutte
contre l'impunité — Compétence universelle ne postulant pas la présence
de l'accusé sur le territoire, et n'étant pas limitée à ta piraterie Garanties
nécessaires dans l'exercice de cette compétence -~- Rejet de l'argument de la
Belgique selon lequel elle n'a en fait exercé aucune compétence pénale extra-
territoriale.

Iumunités d'un ministre des affaires étrangères en exercice et leur rôle dans
la société — Pas d’assimilation aux immunités d'un chef d'Etat — Tendance à
exclure Pimmunité en cas d'accusation de crimes internationaux — Immunité
non exclue dans les circonstances particulières de l'espèce Rôle du droit
international s'agissant de mettre en balance les valeur: qu'il cherche à protéger
— Expression «actes officiels» devant être interprétée étroitement lorsque l'on
examine les immunités d'un ancien ministre des affaires étrangères.

Injonction de la Cour d'annuler le mandat non fondée en droit international.

 

 

1. Nous souscrivons d’une manière générale à ce que la Cour a dit
sur les questions de compétence et de recevabilité de même qu’aux con-
clusions auxquelles elle parvient. Nous jugeons toutefois nécessaire
de faire des réserves, tant sur ce que la Cour a dit que sur ce qu'elle a
choisi de ne pas dire quant au fond. De plus, nous estimons que la Cour
a commis une erreur en ordonnant à la Belgique d’annuler le mandat
d'arrêt.

2. Dans son arrêt, la Cour ne dit rien de la question de savoir si
— quel qu'ait été le statut de M. Yerodia au moment pertinent — la
magistrature belge était habilitée en droit international à émettre un man-
dat d’arrét à l'encontre de quelqu’un qui n’était pas à l’époque sur le ter-
ritoire belge et de le transmettre à Interpol. Elle a, en fait, fait droit au

64
MANDAT D’ARRET (OP. IND. COM.) 64

vœu commun des Parties tendant a ce qu’elle ne se prononce par sur la
question clef de compétence qui les divisait, mais passe immédiatement à
la question de Pimmunité telle qu’elle s'applique aux faits de la présente
espèce.

3. À notre avis, il n'était pas seulement souhaitable mais, de fait,
nécessaire que la Cour prenne position sur cette question de compétence.
Les raisons en sont diverses. Qui dit «immunité» dit «immunité de juri-
diction». S'il n’y a pas de juridiction en principe, alors la question de
limmunité d'une juridiction qui autrement existerait ne se pose tout sim-
plement pas. La Cour, passant outre la question de la compétence, a
donné l'impression qu'en droit international ’«immunité» est un sujet
autonome. Il n’en est rien. «Immunité» et «compétence» sont inextrica-
blement liées. La question de savoir s’il y a «iramunité» dans un cas
donné dépendra non seulement du statut de M. Yerodia mais aussi du
type de compétence, et du chef de compétence, dont les autorités belges
entendaient se prévaloir.

4. Si la notion d’«immunité» dépend, en théorie, d’une compétence
préexistante, un corpus de droit distinct s’applique à chacune des notions.
Ce qu'on peut citer à l'appui d’un argument au sujet de la première n'est
pas toujours pertinent s'agissant de comprendre a seconde. En laissant
de côté la question de la compétence, la Cour a e 1couragé une tendance
actuelle regrettable (que dans leurs écritures et leurs plaidoiries les parties
à la présente affaire n’ont pas totalement évitée) à réunir les deux ques-
tions.

5. Ce n'est que si l’on comprend pleinement que deux normes dis-
tinctes du droit international sont en jeu (bien que la première — l’im-
munité — ne puisse naître que si l’autre — la compétence — existe) que l’on
peut avoir une vue d’ensemble. L’un des défis du droit international
contemporain est d'assurer la stabilité des relations internationales et
l'efficacité des rapports internationaux tout en garantissant le respect des
droits de l'homme. La tâche difficile à laquelle le droit international est
aujourd’hui confronté est d’assurer la stabilité des relations internatio-
nales autrement que par l'impunité des responsables de violations majeures
des droits de l’homme. Ce défi est reflété dans le présent différend et la
Cour devrait assurément œuvrer à cette tâche, alors même qu’elle exerce
sa fonction de régler un différend qui a été ports devant elle. Mais en
choisissant de ne voir que la moitié de l’histoire — Vimmunité — elle
n’est pas en position de le faire.

6. Comme M. Yerodia n’était pas un national de la Belgique et comme
les infractions alléguées dans le mandat d’arrét ort eu lieu hors du terri-
toire sur lequel la Belgique exerce sa juridiction, les victimes étant des
non-Belges, le mandat d’arrét reposait nécessairement sur une compé-
tence universelle. De fait, tant ce mandat que les textes de 1993 et 1999 en
vertu desquels il a été émis l’indiquent expressément. De plus, M. Yero-
dia lui-même était hors de Belgique au moment ou le mandat a été émis.

7. Dans sa requête introductive d'instance (p. 7), la République démo-
cratique du Congo se plaint que Particle 7 de la loi belge

65
MANDAT D’ARRET (OP. IND. COM.) 65

«établit ... la compétence universelle de la loi et des juridictions
belges à l'égard des « violations graves du droit international huma-
nitaire», sans même subordonner cette compétence à la présence de la
personne poursuivie sur le territoire belge.

C'est manifestement cette compétence illimitée que s’attribue lui-
même l'Etat belge qui explique l'émission du mandat d'arrêt visant
M. Yerodia Ndombasi, contre lequel aucun chef de compétence ter-
ritoriale ou personnelle, ni de compétence fondée sur la protection de
la sûreté ou du crédit du Royaume de Belgique n'aurait, à l'évidence,
pu être invoqué.»

Dans son mémoire, le Congo a nié que

«le droit international reconnaissait une compétence pénale aussi
étendue que celle que la Belgique entendait exercer, à savoir en ce
qui concerne des incidents de droit international humanitaire alors
que l'accusé n’est pas sur le territoire de PEtet qui exerce des pour-
suites» (mémoire du Congo, par. 87).

Dans ses plaidoiries, le Congo a une nouvelle fois dit qu’il n’était pas
opposé au principe même de la compétence universelle. Mais l’affirma-
tion d’une compétence universelle à l'égard des auteurs de crimes n'était
pas, en droit international, une obligation mais seulement une option.
L'exercice de la compétence universelle exigeait, pour le Congo, qu'il ne
soit pas porté atteinte a la souveraineté de l’autre Etat, et l'absence de
tout manquement à une obligation fondée ea droit international
(CR 2001/10, p. 33). En outre, selon le Congo, les Etats qui ne sont pas
tenus de poursuivre si l’auteur n’est pas présent sur leur territoire sont
néanmoins libres de le faire dans la mesure où cet exercice de leur compé-
tence ne porte pas atteinte à la souveraineté d’un artre Etat et n’est pas en
violation du droit international (ibid. ). Le Congo a déclaré qu’il n’avait
pas l'intention de discuter l’existence du principe de la compétence uni-
verselle, ni de faire obstacle à apparition d’une coutume concernant la
compétence universelle (ibid., p. 30). Alors que les plaidoiries touchaient
à leur fin, le Congo a reconnu que la Cour pourrait avoir à se prononcer
sur certains aspects de la compétence universelle, mais il ne lui a pas
demandé de le faire, comme la question ne l’intéressait pas directement
(CR 2001/10, p. 11). Il souhaitait que la Cour se prononce sur les obli-
gations dues par la Belgique au Congo à la lumière de l’immunité de
M. Yerodia au moment pertinent. Les conclusion: finales qui figuraient
dans la requête ont été modifiées afin qu'il n’y soi: plus demandé que la
Cour statue sur la question de la compétence universelle.

8. Dans son contre-mémoire, la Belgique a souigné que, en vertu du
droit international coutumier, une obligation générale s’imposait aux
Etats de poursuivre les auteurs de crimes. Elle a toutefois concédé que
lorsque les intéressés étaient des non-nationaux, se trouvant hors de son
territoire, il n’y avait pas d'obligation mais plutôt une option disponible

66

 
MANDAT D’ARRET (OP. IND. COM.) 66

(contre-mémoire de la Belgique, par. 3.3.25). Aucune présence sur le ter-
ritoire n’était requise pour l’exercice de la compétence lorsque l’infraction
violait des intérêts fondamentaux de la communauté internationale
(contre-mémoire de la Belgique, par. 3.3.44 à 3.3.52). Pour la Belgique, le
fait d’ouvrir une enquête ou d'engager des poursuites contre une per-
sonne se trouvant hors de son territoire ne violai! aucune règle du droit
international, et était accepté aussi bien dans la ratique internationale
que dans la pratique interne des Etats comme un moyen nécessaire pour
lutter contre ’impunité (contre-mémoire de la Belgique, par. 3.3.28 à
3.3.74).

9. Ces conclusions ont été reprises lors des plaidoiries, la Belgique
notant que le Congo «ne conteste plus ... l’exercice d’une compétence uni-
verselle par défaut» (CR 2001/9, p. 8 a 13). La Belgique, elle aussi, était
finalement satisfaite que la Cour ne se prononce que sur la question de
Pimmunite.

10. Il est compréhensible que le Congo en soit venu progressivement a
penser que ses intérêts seraient mieux servis s’il fa:sait fond sur ses argu-
ments concernant l’immunité. Il Pest tout autant que la Belgique soit
satisfaite qu’il fût demandé a la Cour de se proncncer sur l’immunité et
non sur la question de savoir si l’émission et la diffusion d’un mandat
d’arrêt international exigeaient la présence de l’accusé sur son territoire.
Une autre question est de savoir si la Cour devait “aire droit a ce consen-
sus.

11. Assurément, elle n’est pas tenue de le faire par l'effet de la règle
ultra petita. Dans son contre-mémoire, la Belgique cite le /ocus classicus
de la règle non ultra petita, l'affaire du Droit d’asile (demande d'interpré-
tation) :

«la Cour a le devoir de répondre aux demandes des parties telles
qu'elles s'expriment dans leurs conclusions finales, mais aussi celui
de s’abstenir de statuer sur des points non compris dans lesdites
demandes ainsi exprimées» (Demande d'interprétation de l'arrêt du
20 novembre 1950 en l'affaire du droit d'asile, arrêt, CIJ. Recueil
1950, p. 402; contre-mémoire de la Belgique, par. 2.75; les italiques
sont de nous).

Elle cite également Rosenne, qui a écrit: «Elle ne donne pas de compé-
tence à la Cour ni ne lui retire sa compétence. Elle limite la Cour dans la
portée de sa décision.» (Contre-mémoire de la Belgique, par. 2.77.)

12. Une lecture attentive de ces citations montre que la Belgique a tort
si elle souhaite indiquer à la Cour que la règle non ultra petita empéche-
rait celle-ci d'aborder des questions qui ne sont pas comprises dans les
conclusions. Cette règle empêche seulement la Cour de statuer sur ces
questions dans le dispositif de son arrêt puisque c’est l’endroit où elle
répond aux conclusions. Mais elle n'empêche certainement pas la Cour
d'examiner dans le cadre de son raisonnement les questions qu’elle
juge pertinentes pour ses conclusions. Comme l’a céclaré sir Gerald Fitz-
maurice :

67
MANDAT D’ARRET (OP. IND. COM.) 67

«si l’on ne fait pas certaines distinctions, il existe un danger que [la
règle non ultra petita] empêche le tribunal de parvenir à une décision
correcte, et même l’améne à aboutir à une conclusion juridiquement
incorrecte en le forçant à négliger des facteurs juridiquement perti-
nents» (The Law and Procedure of the International Court of Jus-
tice, 1986, vol. IE, p. 529 et 530).

13. Ainsi, la règle wltra petita peut jouer pour empêcher la Cour de
parvenir, dans le dispositif, à une conclusion sur une question qui n’est
pas posée dans les conclusions finales d’une partie. Mais la Cour ne
devrait pas, parce qu'une partie ou les deux jugent que cela sert mieux
leur cause, renoncer aux étapes nécessaires pour aboutir à la conclusion à
laquelle elle aboutit effectivement dans le dispositif. La Cour l’a reconnu
au paragraphe 43 du présent arrêt. Mais s’étant réservé le droit d’aborder
tel ou tel aspect de la compétence universelle dans sa motivation «si elle
l'estime nécessaire ou souhaitable», la Cour ne dit rien de plus sur cette
question.

14. Cette démarche peut être opposée à celle que la Cour a adoptée
dans l'avis consultatif qu’elle a rendu dans l'affaire concernant Certaines
dépenses de l'Organisation des Nations Unies ‘art. 17, par. 2, de la
Charte) (CEJ. Recueil 1962, p. 156 et 157). (La Cour y était contrainte
par la question qui lui était posée et non par les conclusions finales du
demandeur, mais le point de principe demeure le même.) La Cour était
priée par l’Assemblée générale de dire si les dépenses encourues au titre
de la FENU et de l'ONUC constituaient des «clépenses de l’Organisa-
tion» aux fins de Particle 17, paragraphe 2, de la Charte.

15. La France avait en fait proposé un amend:ment à cette question,
aux termes duquel il aurait été demandé à la Cour d'examiner si les
dépenses en question avaient été décidées conformément aux dispositions
de la Charte avant de passer à la question posée. Cet amendement fut
rejeté. La Cour a déclaré :

«Le rejet de l'amendement français ne constitue pas une injonc-
tion pour la Cour d’avoir à écarter l'examen de la question de savoir
si certaines dépenses ont été «décidées conformément aux disposi-
tions de la Charte», si la Cour croit opportun de l’aborder. On ne
doit pas supposer que l’Assemblée générale ait ainsi entendu lier ou
gêner la Cour dans l'exercice de ses fonctions judiciaires: la Cour
doit avoir la pleine liberté d'examiner tous les éléments pertinents
dont elle dispose pour se faire une opinion sur une question qui lui
est posée en vue d’un avis consultatif.» (ibid , p. 157.)

La Cour ajoutait

«qu'on lui a demandé de répondre à une question précise qui a trait à
certaines dépenses déterminées qui ont été effectivement faites, mais la
Cour n’exercerait pas de façon adéquate l'obligation qui lui incombe
si elle n’examinait pas en détail les différents problèmes soulevés par
la question que l’Assemblée générale lui a posée» (ibid, p. 158).

68

 
MANDAT D’ARRET (OP. IND. CCM.) 68

16. Pour toutes les raisons exposées ci-dessus, la Cour aurait dû «croire
opportun» de se demander si l’émission et la diffusion internationale
d’un mandat reposant sur la compétence universelle alors que M. Yero-
dia n’était pas présent sur le territoire belge étaient illicites. Elle aurait dû
le faire avant de tirer une conclusion sur l’immunité de juridiction, et elle
aurait, de fait, dû «examiner en détail les différer ts problèmes soulevés»
par la demande qui était formulée par le Congo dans ses conclusions
finales.

17. En acceptant de se prononcer sur la question de l’immunité sans
aborder la question d’une juridiction de laquelle il pouvait y avoir immu-
nité, la Cour s’est laissé manœuvrer et amener à ripondre à une question
théorique. Dans ses plaidoiries, la Belgique a appelé l’attention sur le fait
que M. Yerodia n’occupait plus aucun poste ministériel dans le Gouver-
nement de la République démocratique du Congo. Pour la Belgique, cela
signifiait que la Cour devait déclarer irrecevable la demande tendant à ce
qu'elle se prononce sur l’immunité. Selon elle, l'affaire était devenue une
affaire concernant «un principe de droit et une affaire relative aux consé-
quences que l’action éventuelle d’un juge belge pourrait théoriquement
avoir pour l’immunité des ministres des affaires é:rangères» (CR 2001/8,
p. 26, par. 43). Le différend était «une divergence [d'opinions] d’ordre
théorique» (CR 2001/8, p. 36, par. 71). La Cour ne devait pas «entrer
dans un débat qui risque fort de lui apparaître comme essentiellement
académique» (CR 2001/9, p. 7, par. 4).

18. Dans son arrêt, la Cour rejette à juste titre ces arguments (voir
arrêt, par. 30-32). Mais rien n’est plus académique. abstrait, ou théorique,
que de se prononcer sur l’immunité d’une juridiction qui peut-être existe
ou peut-être n'existe pas. Il est regrettable que la Cour n’ait pas suivi la
logique de ses propres conclusions dans l’affaire relative à Certaines
dépenses des Nations Unies, et abordé dans le présent arrêt, de manière
suffisamment approfondie, la question de savoir si les autorités belges
pouvaient légitimement invoquer la compétence universelle pour émettre
et diffuser le mandat d’arrêt pour les accusations formulées dans celui-ci,
et à l'encontre d’une personne se trouvant hors de leur juridiction terri-
toriale au moment où le mandat a été émis. Ce n est que si la réponse à
ces questions est affirmative que se pose la question suivante: «Néan-
moins, M. Yerodia était-il exempt de l’exercice de cette compétence, et en
se plaçant à quel moment faut-il répondre à cette question ?»

+ * +

19. Nous examinerons donc la question de savoir si les Etats sont
habilités à exercer leur compétence à l’égard de personnes n’ayant aucun
lien avec PEtat du for lorsque l’accusé n’est pas présent sur le territoire de
cet Etat. Le point de départ nécessaire doit être les sources du droit inter-
national recensées à l'article 38, paragraphe | c), du Statut de la Cour,
ainsi que les obligations mises à la charge de tous les membres de l’Orga-
nisation des Nations Unies par les résolutions du Conseil de sécurité, et

69
MANDAT D’ARRET (OP. IND. COM.) 69

par les résolutions de l’Assemblée générale qui répondent aux critères
énoncés par la Cour dans l’affaire concernant la Licéité de la menace ou
de l'emploi d'armes nucléaires, avis consultatiÿ (C.J. Recueil 1996,
p. 226, par. 70).

20. Notre analyse peut commencer par la législation nationale, pour
déterminer si elle atteste l’existence d’une pratique des Etats. A l’excep-
tion de la législation belge du 10 février 1999, ia législation nationale,
qu’elle découle d'obligations conventionnelles int:rnationales obligeant à
ériger certains crimes internationaux en infractions également en droit
interne, n'indique pas l'existence d'une compéter ce universelle en ce qui
concerne ces infractions. Divers exemples révéleni, une pratique plus limi-
tée. La loi australienne sur les crimes de guerre de 1945, telle qu’amendée
en 1988, prévoit la répression en Australie de crimes commis entre le
1 septembre 1939 et le 8 mai 1945 par des personnes qui étaient des
nationaux ou des résidents de l’Australie au moment où ils ont été accu-
ses des infractions (art. 9 et 11). La loi du Royaurne-Uni sur les crimes de
guerre de 1991 autorise ’engagement de poursuites pour meurtre, homi-
cide ou homicide par négligence commis entre le 1° septembre 1935 et le
5 juin 1945 en un lieu qui faisait partie de l'Allemagne ou était sous occu-
pation allemande, et lorsque l’accusé était à l'époque, ou est devenu, un
ressortissant où un résident du Royaume-Uni. En France, en Allemagne
et (en termes même plus larges) aux Pays-Bas, la législation renvoie pour
fonder la compétence aux dispositions juridictionnelles figurant dans les
traités internationaux auxquels elle vise à donner effet. Il convient de
noter toutefois que le 16 janvier 2002 le Gouvernement allemand a pré-
senté au Parlement allemand un projet de loi dont l’article premier dis-
pose :

«Le présent Code vise tous les actes punissables qui y sont énu-
mérés qui violent le droit international public, [et] dans le cas des
crimes qui sont visés, [le présent Code s’applique] même si l’acte a
été commis à l'étranger et n’a aucun lien avec [l’Allemagne].»

Le code criminel du Canada (1985) autorise l'exercice de la compétence
lorsque, au moment de l’acte ou de l’omission, l'accusé était un citoyen
canadien ou était «employé par le Canada à titre civil ou militaire», ou si
la «victime est un citoyen canadien ou un citoyen d’un Etat qui est allié
au Canada dans un conflit armé». ou si «au moment de l'acte ou de
l'omission le Canada pouvait, conformément au droit international, exer-
cer sa compétence à l'égard de la personne en raison de la présence de
celle-ci au Canada» (art. 7).

21. Tout ce qui précède illustre la tendance en droit international à
juger et punir certains crimes qui ont été commis extraterritorialement.
Mais aucune de ces lois, ni aucune des nombreuse: autres qu’a étudiées la
Cour, ne représente une affirmation classique de la compétence univer-
selle en ce qui concerne certains crimes commis ailleurs par des personnes
n’ayant aucune relation ni aucun lien avec l'Etat du for.

22. La jurisprudence relative a ces dispositions a été en grande partie

70

 
MANDAT D’ARRET (OP. IND. COM.) 70

prudente s'agissant de faire fond sur la compétence universelle. Dans
Paffaire Pinochet dont ont connu les tribunaux anglais, il est clair que la
compétence avait un fondement conventionnel, la condition de double
incrimination exigée pour l’extradition étant remplie par la législation
anglaise en septembre 1988, date après laquelle les actes de torture com-
mis à l'étranger constituaient un crime au Royaume-Uni comme déjà en
Espagne. En Australie, la Cour fédérale a mentionné un groupe d’infrac-
tions pour lesquelles le droit international accordait compétence univer-
selle, même si une législation nationale d'application était aussi nécessaire
(Nulvarimma, 1999 : génocide). La Haute Cour a confirmé que le législa-
teur avait le pouvoir d’autoriser les tribunaux à 2xercer une compétence
universelle pour les crimes de guerre (Polyukhovich, 1991). En Autriche
(dont le code pénal insiste sur la condition de double incrimination), la
Cour suprême a jugé qu’elle était compétente pour juger des personnes
accusées de génocide, au motif qu'il n’y avait pas de système judiciaire
opérationnel dans l'Etat où les crimes avaient été commis ni de tribunal
pénal international opérationnel à ce moment (Cvjetkovic, 1994). En
France, un juge d'instruction a estimé que la cor vention sur le génocide
ne prévoyait pas la compétence universelle (in re Javor, décision infirmée
pour d’autres motifs devant la cour d’appel. La décision de la Cour de
cassation n'implique pas non plus la compétence universelle.) Dans
l'affaire Munyeshyaka (1998), la cour d’appel s’appuie pour parvenir à
une conclusion — à première vue incohérente — sur un renvoi au statut
du Tribunal international pour le Rwanda pour fonder sa compétence.
Dans l'affaire Khadafi, la cour d’appel a fait fond sur la personnalité pas-
sive et non sur la compétence universelle (devant la Cour de cassation,
c’est l’immunité qui avait revêtu une importance centrale).

23. Dans l'affaire Bouterse, la cour d’appel d’ Amsterdam a conclu que
la torture était un crime contre l’humanité et que de ce fait une «compé-
tence extraterritoriale» pouvait être exercée à l'égard d’un non-national.
Toutefois, le Hoge Raad, la Cour suprême néerlandaise, a subordonné
cet exercice de la compétence extraterritoriale à ces conditions (nationa-
lité, ou présence aux Pays-Bas au moment de l’arrestation) sur la base de
la législation nationale.

24. Par contraste, la Haute Cour régionale bavaroise a retenu une
compétence universelle dans le cas de poursuites pour génocide (l'accusé
avait en l’espèce été arrêté en Allemagne). La jurisprudence des Etats-
Unis a été quelque peu plus encline à invoquer la «compétence univer-
selle», bien que des considérations touchant la personnalité passive aient
aussi joué un role clef (Yunis, 1988; Bin Laden, 2000).

25. Une réponse encore plus ambigué résulte c’une étude des disposi-
tions de certains traités importants des trente derniéres années, et des
obligations imposées par les parties elles-mémes.

26. Certains auteurs ayant traité le sujet affirment que les grands trai-
tés internationaux sur les crimes et autres infractions attestent que l’uni-
versalité est un fondement de l'exercice de la compétence reconnu en
droit international (voir l’intéressant article publié récemment par

71
MANDAT D’ARRET (OP. IND. COM.) 71

Luis Benavides, «The Universal Jurisdiction Principle: Nature and
Scope», Anuario Mexicano de Derecho Internacional, vol. 1, p. 58 (2001)).
Cela est douteux.

27. L’article VI de la convention pour la prévention et la répression du
crime de génocide (9 décembre 1948) dispose :

«Les personnes accusées de génocide ou ce l’un quelconque des
autres actes énumérés à l’article III seront traduites devant les tribu-
naux compétents de l'Etat sur le territoire duquel l’acte a été com-
mis, ou devant la cour criminelle internationz le qui sera compétente
à l'égard de celles des parties contractantes qui en auront reconnu la
juridiction. »

Il s’agit là d’une obligation d’exercer la compétence territoriale, bien que
les travaux préparatoires révèlent effectivement qu’il était entendu que
cette obligation n’était pas censée affecter le droit d’un Etat d’exercer sa
compétence pénale vis-à-vis de ses propres nationaux pour des actes com-
mis à l'étranger (A/C.6/SR.134, p. 5). L'article VI prévoit aussi la possi-
bilité qu’une compétence non territoriale soit attribuée à un futur tribu-
nal international — même si aux termes de la convention sur le génocide
cela n’est pas automatique mais limité aux parties contractantes qui en
reconnaitraient la compétence. Ces dernières arnées, des auteurs ont
déclaré que l’article VI n’empêchait pas un Etat d’exercer la compétence
universelle dans une affaire de génocide. (Et vcir, plus généralement,
Restatement (Third; of the Foreign Relations Law of the United States
(1987), par. 404.)

28. L'article 49 de la première convention de Genève, l’article 50 de la
deuxième convention de Genève, l’article 129 de la troisième convention
de Genève et l’article 146 de la quatrième convention de Genève, toutes
quatre en date du 12 août 1949, disposent :

«Chaque partie contractante aura l'obligation de rechercher les
personnes prévenues d’avoir commis, ou d’avoir ordonné de com-
mettre, ... ces infractions graves, et elle devra les déférer à ses propres
tribunaux, quelle que soit leur nationalité. Ell: pourra aussi, si elle le
préfère, et selon les conditions prévues par se propre législation, les
remettre pour jugement à une autre partie contractante intéressée à
la poursuite, pour autant que cette partie contractante ait retenu
contre lesdites personnes des charges suffisantes. »

29. L'article 85, paragraphe 1, du premier protocole additionnel aux
conventions de Genève de 1949 reprend cette disposition par renvoi.

30. L'objectif déclaré de cette disposition est que les infractions ne
demeurent pas impunies (les dispositions relatives à l’extradition jouant
leur rôle dans la réalisation de cet objectif). On peut noter immédiate-
ment qu'il s’agit d’une des premières formes de a règle aut dedere aut
prosequi que l’on retrouve dans des conventions postérieures. Mais l’obli-
gation de poursuivre est la première, ce qui la rer d encore plus forte.

31. Aucun lien territorial ou de nationalité n’est envisagé, ce qui sug-

72

 
MANDAT D’ARRET (OP. IND. COM.) 72

gère l’existence d’un véritable principe d’universalité (voir également
Henzelin, Le principe de l'universalité en droit pénal international : droit
et obligation pour les Etats de poursuivre et juger selon le principe de
Puniversalité, 2000, p. 354-356). Mais le commentaire Pictet, qui fait
autorité, donne une interprétation différente: Convention de Genève pour
l'amélioration du sort des blessés et des malades duns les forces armées en
campagne, 1952, qui affirme que cette obligation était comprise comme
une obligation à la charge des Etats parties de rechercher les auteurs
d’infractions pouvant se trouver sur leur territoire. Est-ce un véritable
exemple @universalité, si l’obligation de recherche se limite au propre ter-
ritoire de l'Etat ? Cette obligation de recherche implique-t-elle une auto-
risation de poursuivre par défaut, si les recherches sont infructueuses ?

32. Comme ce point n’a été abordé dans aucuns affaire, la question de
la compétence n'a pas été tranchée judiciairemert. En fait, la jurispru-
dence des tribunaux internes découlant des possibilités juridictionnelles
offertes par les conventions de Genève ou le protocole additionnel I est
remarquablement modeste.

33. La convention unique sur les stupéfiants de 196] dispose, au para-
graphe 2 de son article 36:

«a) iv) Les infractions graves précitées, qu’elies soient commises par
des nationaux ou des étrangers, seront poursuivies par la partie sur
le territoire de laquelle l'infraction a été conimise, ou par la partie
sur le territoire de laquelle le délinquant se trouvera si son extradi-
tion n’est pas acceptable conformément à la législation de la partie à
laquelle la demande est adressée, et si ledit délinquant n’a pas été
déjà poursuivi et jugé.»

34. Des opinions diverses ont été exprimées sur le point de savoir si
l'Etat où l'infraction a été commise devait avoir le premier le droit de
poursuivre le délinquant (E/CN.7/AC.3/9, 11 septembre 1958, p. 17,
note 43; cf. E/CN.7/AC.3/9 et Add.1, E/CONF.34/1/Add.1, 6 janvier 1961,
p. 32). Néanmoins, le principe de la «répression universelle primaire» a
été consacré dans le texte, nonobstant les objections vigoureuses d'Etats
comme les Etats-Unis, la Nouvelle-Zélande et l'Inde dont les lois natio-
nales ne prévoyaient des poursuites que pour les infractions commises à
l'intérieur de leurs frontières nationales. (Le développement de la notion
de «compétence d’impact» ou «compétence d'effets» a plus récemment
permis de continuer de faire fond sur la territorialité tout en étendant
considérablement la compétence.) Le compromis réalisé consistait à enten-
dre les dispositions de l’alinéa iv) du paragraphe 2 de l’article 36 «sous
réserve des limitations constitutionnelles d’une partie, de son système
juridique et de son droit interne». Mais la possibilité d’une compétence
universelle n’a pas été dénoncée comme contraire au droit international.

35. La convention de La Haye pour la répression de la capture illicite
d’aéronefs, en date du 7 décembre 1970, dispose dans son préambule qu'il
est «urgent de réprimer ces actes en tant qu’infractions et de prévoir des
mesures appropriées en vue d’en poursuivre et d’en extrader les auteurs»,

73

 
MANDAT D’ARRET (OP. IND. COM.) 73

et prévoit au paragraphe 1 de son article 4 obligation pour les Etats
contractants de prendre les mesures nécessaires pour établir leur compé-
tence aux fins de connaitre de ces infractions ainsi que de tout autre acte
de violence dirigé contre les passagers ou l’équipage :

«a) si [Pinfraction] est commise à bord d’un aéronef immatriculé
dans cet Etat;

b) si l’aéronef à bord duquel l’infraction est commise atterrit sur
son territoire avec l’auteur présumé de l'infraction se trouvant
encore à bord;

c) si l'infraction est commise à bord d’un aéronef donné en loca-
tion sans équipage à une personne qui a le siège principal de
son exploitation ou, à défaut, sa résidence permanente dans
ledit Etat».

Le paragraphe 2 de l’article 4 prévoit une obligation comparable pour
chaque Etat contractant d'établir sa compétence dans le cas où l’auteur
présumé de l'infraction se trouve sur son territoire et où ledit Etat ne
Pextrade pas conformément à l’article 8. Ainsi, nous avons ici aussi une
formulation conventionnelle de la règle aut dedere aut prosequi, dont le
contenu reposait sur le principe de la «répression universelle». Les chefs
de compétence prévus aux articles 4 1) b) et 4 2), ne nécessitant aucun
lien territorial si ce n'est l’atterrissage de l’aéronef ou la présence de
l’accusé, n’ont été adoptés qu'après de longs débats. Les travaux prépa-
ratoires montrent que des Etats pour lesquels la simple présence était un
chef de compétence insuffisant ont commencé à appuyer avec réticence ce
type particulier de formule en raison de la gravité c'e l'infraction. Ainsi, le
représentant du Royaume-Uni a déclaré que son pays «aurait beaucoup
de difficulté à établir sa compétence au seul motif qu’un aéronef trans-
portant l’auteur d’un détournement avait atterii sur le territoire du
Royaume-Uni». De plus,

«en règle générale, son pays n’accepte pas le principe selon lequel la
simple présence de l’auteur présumé d’une inf-action sur le territoire
d’un Etat autorise celui-ci à le juger. Toutefo:s, devant la gravité de
l'infraction ... il [était] disposé à appuyer ... [la proposition sur la
compétence obligatoire de l'Etat où l’auteur d'un détournement se
trouve].» (Conférence de La Haye, p. 75, par. 18.)

36. Il convient aussi de noter que l’article 4, paragraphes 1 et 2, prévoit
lexercice obligatoire de la compétence en l’absence d’extradition mais
n'exclut pas l’exercice de la compétence pénale en vertu d’autres chefs de
compétence conformément à la législation nationale (bien que l’exercice
de cette faculté ne soit pas obligatoire aux termes de la convention).

37. On trouve des dispositions juridictionnelles comparables aux ar-
ticles 5 et 8 de la convention internationale contie la prise d’otages du
17 décembre 1979. L’obligation énoncée à l’article 8, aux termes duquel
tout Etat partie soumet une affaire, «sans aucune exception, et que
l'infraction ait été ou non commise sur son terr:toire» à ses autorités

74
MANDAT D’ARRÊT (OP. IND. COM.) 74

compétentes pour l'exercice de l’action pénale s’il n’extrade pas l’auteur
présumé de l'infraction, a encore été considérée ccmme nécessaire par la
majorité, étant donné la nature des infractions (compte rendu analytique,
comité spécial chargé d'élaborer une convention internationale contre la
prise d’otages (A/AC.188/SR.5, 7, 8, 11, 14, 15, 1€, 17, 23, 24 et 35)). Le
Royaume-Uni a formulé une mise en garde contre l'adoption de la com-
pétence pénale universelle (ibid, A/AC.188/SR.24, par. 27) tandis que
d’autres (la Pologne, A/AC.188/SR.23, par. 18; le Mexique, A/AC.188/
SR.16, par. 11) estimaient que l'introduction du principe de la compé-
tence universelle était essentielle. L'URSS a fait observer qu'aucun Etat
ne pouvait exercer sa compétence en ce qui concerne des crimes commis
dans un autre Etat par des nationaux de cet Etat sans contrevenir à l’ar-
ticle 2, paragraphe 7, de la Charte. Les dispositions de la convention
devaient pour elle s'appliquer uniquement aux prises d’otages qui étaient
une manifestation du terrorisme international — un autre exemple d’une
position initiale compréhensible sur la compétence modifiée face à la gra-
vite exceptionnelle de l'infraction.

38. La convention contre la torture du 10 décembre 1984 énonce en
son article 5 une obligation d’établir sa compétence

«a) quand l'infraction a été commise sur tou: territoire sous la juri-
diction dudit Etat ou à bord d’aéronefs ou de navires immatri-
culés dans cet Etat;

b) quand l’auteur présumé de l’infraction es: un ressortissant dudit
Etat;

c) quand la victime est un ressortissant dudit Etat et que ce der-
nier le juge approprié».

Si l’auteur allégué de l'infraction est trouvé sur le territoire d’un Etat par-
tie et n’est pas extradé, l’affaire doit être soumise aux autorités chargées
des poursuites (art. 7). Les autres chefs de compétence pénale exercés
conformément aux lois nationales ne sont pas exclus (art. 5, par. 3), ce
qui indique que les paragraphes 1 et 2 de l’article 5 ne doivent pas être
interprétés a contrario. (Voir J. H. Burgers et H. Danelius, The United
Nations Convention against Torture, 1988, p. 133.)

39. Le passage du temps modifie les perceptions. Le chef de compé-
tence qui en 1961 était appelé le principe de la «répression universelle» en
est venu à être couramment désigné par les représentants des Etats
comme la «compétence universelle» — de plus, une compétence univer-
selle considérée comme appropriée, puisque la tor:ure, comme la pirate-
rie, pouvait être considérée comme une «infraction au droit des gens»
(Etats-Unis : E/CN.4/1367, 1980). L'Australie, la France, les Pays-Bas et
le Royaume-Uni ont finalement abandonné leur objection selon laquelle
la «compétence universelle» à l'égard de la torture leur créerait des pro-
blémes compte tenu de leurs systèmes juridiques internes. (Voir E/CN.4/
1984/72.)

40. Ce bref tour d’horizon historique peut être résumé comme suit.

41. Les parties à ces traités se sont mises d’accord tant sur les chefs de

75
MANDAT D’ARRET (OP. IND. CON.) 75

compétence que sur l’obligation de prendre les mesures nécessaires pour
établir cette compétence. Les chefs de compétence ridiqués reposaient sur
les liens de nationalité de l’auteur de l’infraction, ou du navire ou de
l’aéronef concerné, ou de la victime. (Voir, par exemple, l’article 4 1) de la
convention de La Haye, l’article 3 1) de la convention de Tokyo, Par-
ticle 5 de la convention contre la prise d’otages et l'article 5 de la conven-
tion contre la torture.) Ces dispositions peuvent être proprement décrites
comme des dispositions conventionnelles établissant une large compé-
tence extraterritoriale. Mais outre ces dispositions, les traités en question
en contenaient d’autres, parallèles, selon lesquelles un Etat partie dans la
juridiction duquel l’auteur présumé de ces infractions était trouvé devait
le poursuivre ou l’extrader. Par abus de langage, ces dernières en sont
venues à être désignées comme établissant une «compétence universelle»,
bien qu'il s’agisse en réalité d’une compétence territoriale obligatoire sur
des personnes, bien qu’en relation avec des actes commis ailleurs.

*
* *

42. La question de savoir si cette obligation (qu’on la décrive comme
Pobligation d’établir la compétence universelle ou, plus exactement, la
compétence pour établir une compétence territoriale à l'égard de per-
sonnes pour des événements extraterritoriaux) est uniquement une obli-
gation conventionnelle, inter partes, ou si elle est maintenant, au moins
en ce qui concerne les infractions définies dans les ‘raités, une obligation
du droit international coutumier a été abordée dars leurs plaidoiries par
les parties à la présente affaire mais n’a pas été examinée très en détail.

43. Ne la pas été non plus la question de savoir si une telle obligation
générale s’appliquait aux crimes contre l'humanité, étant donné que ces
crimes également sont considérés partout comme tout aussi odieux. C’est
pourquoi nous ne formulons pas d’opinion à cet égard.

44. Toutefois, nous notons que le principe qui figure dans ces traités,
qui est inexactement qualifié de «principe de la compétence universelle»,
est un principe d'obligation, alors que la question qui se pose en l'espèce
est de savoir si la Belgique avait le droit d'émettre et de diffuser le man-
dat d’arrêt si elle le décidait.

Si une analyse impartiale de la pratique des Etats et de la jurisprudence
de la Cour donne à penser qu’une telle compétence n’est pas actuellement
exercée, d’éminents juristes sont beaucoup plus mitigés dans leurs écrits.
Les nombreux articles de doctrine contiennent de vigoureux échanges de
vues (qui ont été dûment étudiés par la Cour) qui font apparaître de pro-
fondes divergences d'opinions. Mais ces écrits, aussi importants et stimu-
lants soient-ils, ne peuvent en eux-mêmes et sans référence à d’autres
sources du droit international attester l’existence d’une norme juridic-
tionnelle. L’affirmation selon laquelle certains traités et certaines déci-
sions judiciaires reposent sur la compétence universelle, ce qu’en fait ils
ne font pas, ne prouve pas l'existence d’une p'atique internationale
reconnue comme coutume. Les arguments de principe avancés dans cer-

76
MANDAT D’ARRET (OP. IND. COM.) 76

tains des écrits indiquent assurément pourquoi une pratique ou une déci-
sion judiciaire devrait être considérée comme souhaitable ou, de fait,
licite; mais des arguments contraires sont également avancés, et de toute
manière ceux-ci ne peuvent non plus servir à étayer une pratique inter-
nationale quasiment inexistante.

45. Il est indéniable qu'il n’y a pas de pratique établie d'exercice par les
Etats de la compétence universelle au sens propre du terme. Comme nous
l'avons vu, pratiquement toutes les législations nationales envisagent tel
ou tel lien avec Etat du for; et il n’y a aucune décision fondant la com-
pétence sur la compétence universelle pure. Cela r’indique pas nécessai-
rement, néanmoins, qu’un tel exercice serait illicite. En premier lieu, la
législation nationale traduit les circonstances dans lesquelles un Etat se
donne dans son propre droit la capacité d’exercer sa compétence. Mais
un Etat n’est pas tenu d’adopter une législation lui conférant toute l’éten-
due de la compétence autorisée par le droit international. Les législations
autrichienne et du Royaume-Uni en matière de crimes de guerre consti-
tuent des exemples de pays qui font des choix plus limités pour l’exercice
de leur compétence. De plus, de nombreux pays n'ont pas de législation
nationale pour l'exercice de formes bien établies de compétence extrater-
ritoriale, parfois bien qu'ils aient l'obligation conventionnelle de se don-
ner les moyens de le faire. La législation nationale peut être éclairante sur
la question de la compétence universelle, mais elle n’est pas concluante
quant à la licéité de celle-ci. En outre, si aucune des décisions judiciaires
nationales que nous avons évoquées ne repose sur l'exercice d’une com-
pétence universelle au sens propre, il n’y a rien non plus dans cette juris-
prudence qui atteste l’existence d’une opinio juris sur l’illicéité d’une telle
compétence. En bref, la législation et la jurisprudence nationales — c’est-
à-dire la pratique des Etats — sont neutres quant à l'exercice de la com-
pétence universelle.

46. De plus, certaines indications donnent à penser qu’une compétence
pénale universelle à l’égard de certains crimes internationaux n’est mani-
festement pas considérée comme illicite. L'obligation de poursuivre en
vertu des traités qui contiennent des dispositions aut dedere aut prosequi
ouvre la porte à une compétence fondée sur la nature odieuse du crime
plutôt que sur les liens de territorialité ou de nationalité (que ce soit celle
de l’auteur ou de la victime}. Les conventions de Genève de 1949 con-
firment cette possibilité, et sont largement considérées aujourd’hui
comme reflétant le droit international coutumier (voir, par exemple,
Cherif Bassiouni, {nternational Criminal Law, vol. III: Enforcement,
2° éd., 1999, p. 228; Theodor Meron, «International Criminalization of
Internal Atrocities», AJIL, 1995, vol. 89, p. 576).

47. Les tendances contemporaines, qui reflètent. les relations interna-
tionales à l’aube du nouveau siècle, sont frappantes. On tend a retenir des
chefs de compétence autres que la territorialité. Le. compétence reposant
sur les «effets» ou «impact» a été adoptée aussi bien par les Etats-Unis
que, sous certaines conditions, par l’Union européenne. La compétence
reposant sur la personnalité passive, considérée pendant si longtemps

77
MANDAT D’ARRET (OP. IND. COM.) 77

comme controversée, est maintenant non seulement consacrée dans la
législation de divers pays (les Etats-Unis, chap. 113A, 1986 Omnibus
Diplomatic and Antiterrorism Act; la France, art. 689, Code de procé-
dure pénale, 1975), mais ne rencontre aujourd’hui guère d’opposition, à
tout le moins en ce qui concerne une catégorie particulière d’infractions.

48. En matière civile, nous assistons déjà à l’apparition d’une forme
très large de compétence extraterritoriale. En vertu de leur loi sur les
dommages causés aux étrangers (Alien Tort Claims Act), les Etats-Unis,
se fondant sur une loi de 1789, ont établi leur compétence en ce qui
concerne tant les violations des droits de l’homne que les violations
majeures du droit international, commises par des non-nationaux à
l'étranger. Cette compétence, avec la faculté d’ordonner le paiement de
dommages-intéréts, a été exercée à l’égard d’actes de torture commis dans
divers pays (Paraguay, Chili, Argentine, Guatemala) et d’autres viola-
tions majeures des droits de l’homme commises dans d’autres pays encore.
Si cet exercice unilatéral de la fonction de gardien des valeurs internatio-
nales a été très commenté, il n’a pas d’une manière générale suscité
l'approbation des Etats.

49. La Belgique — et aussi de nombreux auteurs qui ont écrit sur ce
sujet — trouve dans l'affaire du Lotus une justification pour l'exercice
d’une compétence pénale universelle par défaut. Bien qu'il soit clair que
l'affaire a été tranchée sur le fondement de la compétence pour des dom-
mages causés à un navire de la flotte turque et à des nationaux turcs, c'est
la célèbre observation incidente de la Cour permanente qui a particuliè-
rement retenu Pattention. La Cour a déclaré :

«Or, la limitation primordiale qu’impose le droit international a
l'Etat est celle d’exclure — sauf l'existence d’une règle permissive
contraire — tout exercice de sa puissance sur le territoire d’un autre
Etat. Dans ce sens, la juridiction est certainement territoriale; elle ne
pourrait être exercée hors du territoire, sinon en vertu d’une règle
permissive découlant du droit international coutumier ou d'une
convention.

Mais il ne s'ensuit pas que le droit international défend à un Etat
d’exercer, dans son propre territoire, sa juridiction dans toute affaire
où il s’agit de faits qui se sont passés à l'étranger et où il ne peut
s'appuyer sur une règle permissive du droit international. Pareille
thèse ne saurait être soutenue que si le droit international défendait,
d’une manière générale, aux Etats d’atteindie par leurs lois et de
soumettre à la juridiction de leurs tribunaux des personnes, des biens
et des actes hors du territoire, et si, par dérogation à cette règle géné-
rale prohibitive, il permettait aux Etats de ce faire dans des cas spé-
cialement déterminés. Or, tel n’est certainement pas l’état actuel du
droit international. Loin de défendre d’une manière générale aux
Etats d'étendre leurs lois et leur juridiction à des personnes, des
biens et des actes hors du territoire, il leur laisse, à cet égard, une
large liberté, qui n’est limitée que dans quelcues cas par des règles

78

 
MANDAT D'ARRÊT (OP. IND. COM.) 78

prohibitives; pour les autres cas, chaque Etat reste libre d'adopter
les principes qu’il juge les meilleurs et les plus convenables.» (C P.J.I.
série A n° 10, p. 18-19.)

La Cour permanente a reconnu qu'il fallait exarniner si ces principes
s’appliqueraient également dans le domaine de la juridiction pénale ou si,
dans ce domaine, des liens plus étroits pourraient étre requis. La Cour a
noté l'importance du caractère territorial du droit pénal mais aussi le fait
que tous ou presque tous les systèmes de droit étendaient leur action a
des infractions commises hors du territoire de l'Etat qui les adoptait, et
qu'ils le faisaient sous des formes variables d’un Etat à l’autre. Après
avoir examiné la question, la Cour a finalement conclu que, pour l’exer-
cice d’une compétence pénale extraterritoriale (ailleurs que sur le terri-
toire d’un autre Etat), il était également nécessaire de «prouver l’exis-
tence d'un principe de droit international restreignant le pouvoir discré-
tionnaire des Etats en ce qui concerne la législation pénale».

50. L'application de ce dictum célèbre serait manifestement dangereuse
dans certains domaines du droit international. (Voir, sur ce point, l’opi-
nion dissidente de M. Shahabuddeen dans l’affaive de la Licéité de la
menace ou de l'emploi d'armes nucléaires, avis consultatif, C.J. Recueil
1996, p. 394-396.) Elle reste néanmoins toujours possible dans le contexte
de la compétence à l’égard des crimes internationaux.

51. Cela dit, cette observation incidente correspond à l’apogée du
laissez-faire dans les relations internationales, et à une époque qui a été
sensiblement dépassée par d’autres tendances. L’:dée qui sous-tend la
compétence universelle proprement dite (comme dans le cas de la piraterie
et, peut-être, des conventions de Genève de 1949), ainsi que la variante aut
dedere aut prosequi, est qu'il faut agir de concert “ace aux atrocités. La
série de traités multilatéraux avec leurs dispositions juridictionnelles spé-
ciales montre que la communauté internationale est résolue à agir pour
que ceux qui commettent des crimes de guerre, des détournements d’aéro-
nefs, des prises d’otages ou des actes de torture ne demeurent pas impu-
nis. Bien que les crimes contre l'humanité ne fassent pas encore l’objet
d’une convention distincte, on ne peut douter que de tels actes suscitent
une indignation internationale comparable. Et les Etats et auteurs qui
revendiquent le droit d’agir unilatéralement pour é:ablir une compétence
pénale universelle à l'égard des personnes cominettant de tels actes
invoquent la notion d’action en qualité de «représentants de la commu-
nauté internationale». Ce concept vertical du pouvoir d’agir est sensible-
ment différent du système horizontal de droit international envisagé
dans l'affaire du Lotus.

Dans le même temps, le consensus international selon lequel les auteurs
de crimes internationaux ne doivent pas demeurer inpunis est promu par
une stratégie souple, dans le cadre de laquelle les tr bunaux pénaux inter-
nationaux nouvellement créés, les obligations conventionnelles et les juri-
dictions nationales ont tous leur rôle à jouer. Nous repoussons l’idée que
la lutte contre l'impunité est «transférée» aux trañés et tribunaux inter-

79

 

 
MANDAT D’ARRET (OP. IND. COM.} 79

nationaux, les tribunaux nationaux n’ayant pas compétence en la matière.
On a pris grand soin, lorsqu'on a formulé les dispositions convention-
nelles pertinentes, de ne pas exclure d’autres chefs de compétence, laquelle
peut être exercée sur une base volontaire. (Voir l’article 4, par. 3, de la
convention de La Haye pour la répression de la capture illicite d’aéronefs
(1970); l’article 5, par. 3, de la convention internationale contre la prise
dotages (1979); l’article 5, par. 3, de la convention contre la torture;
l’article 9 du Statut du Tribunal pénal international pour l’ex-Y ougosla-
vie; et Particle 19 du Statut de Rome de la Cour 5énale internationale.)

52. Nous pouvons donc déclarer avec les auteurs d’Oppenheim’s Inter-
national Law (9° éd., p. 998) que:

«Si l’on ne peut encore faire valoir aucune -égle générale du droit
international positif qui donne aux Etats le droit de punir des étran-
gers pour des crimes contre l’humanité de la même manière qu'ils
sont, par exemple, habilités à punir les actes de piraterie. il existe des
indications claires qu'un principe important du droit international se
fait progressivement jour à cet effet.»

x * x

53. Cela nous ramène au point particulier qu: divise les Parties en
Vespéce: la présence de l’accusé sur le territoire est-elle une condition
préalable à l'exercice de la compétence universelle ?

54. Il existe une confusion considérable à ce sujet, et le fait que les
législateurs et les tribunaux, comme les auteurs, omettent fréquemment
de dire à quel moment précis une telle condition serait opérante ne contri-
bue pas à la dissiper. L’accusé doit-il être présent dans la juridiction au
moment où l’infraction est commise ? Au moment. où le mandat d’arrêt
est délivré ? Ou au moment du procès lui-même ? Un examen de la légis-
lation nationale, de la jurisprudence et de la doctrine fait apparaître une
grande variété de liens temporels pour l'exercice de la compétence. On ne
peut dire que cette pratique incohérente atteste l’:xistence d’une condi-
tion préalable à tout exercice de la compétence universelle. Le fait que
par le passé le seul exemple clair d'un exercice accepté de la compétence
universelle soit en matière de piraterie, en dehors c'e toute juridiction ter-
ritoriale, n’est pas déterminant. La seule prohibition (reprise par la Cour
permanente dans l'affaire du Lotus) est que la compétence pénale ne doit
pas être exercée sans autorisation sur le territoire d’un autre Etat. Le
mandat d’arrêt belge envisageait que M. Yerodia serait arrêté en Bel-
gique, ou la possibilité qu'il le soit dans des Etats tiers à la discrétion des
Etats concernés. En principe, cela ne semblerait vicler aucune prohibition
existante du droit international.

55. En droit pénal, en particulier, on dit que la réunion des preuves
exige la présence territoriale. Mais cela vaut pour toute extraterritorialité,
y compris celles qui sont bien établies et pas seulement la compétence
universelle.

56. Certains pays prévoient le jugement par défaut; d’autres non. Si

80

 
MANDAT D’ARRET (OP. IND. COM.) 80

l’on dit qu’une personne doit se trouver dans la juridiction au moment du
procès lui-même, cela peut constituer une garantie prudente du droit à un
procès équitable mais n’a guère de rapport avec les chefs de compétence
reconnus en droit international.

57. Sur quel fondement avance-t-on, a défaut, qu’un mandat d’arrét
ne peut être émis a l’encontre de non-nationaux s’agissant d’infractions
commises hors de la juridiction ? Le texte lui-même des dispositions de la
convention de Genève de 1949 et du premier protocole addition-
nel n'étaye pas ce point de vue. Les grands traités sur les infractions
aériennes, le détournement d’aéronefs, les stupéfiants et la torture
s'articulent autour du principe aut dedere aut prosequi. Par définition,
cela implique la présence sur le territoire. Vous ne pouvez être tenu d’extra-
der quelqu'un que vous choisissez de ne pas juger si vous ne pouvez vous
assurer de sa personne. Les lois nationales, adoptées pour donner effet
à ces traités, mentionnent aussi, tout naturellenent, la nécessité de
la présence de l'accusé. Ces réalités raisonnables sont critiques pour
l'exercice obligatoire de la compétence aut dedere aut prosequi, mais
ne peuvent être interprétées a contrario de manière à exclure un exercice
volontaire d’une compétence universelle.

58. Si l'objectif fondamental de la désignation de certains actes comme
crimes internationaux est d'autoriser l'exercice d’une large compétence à
l'égard des personnes qui les commettent, il n’y a pas de règle du droit
international (et certainement pas le principe aut dedere) qui rende illi-
cites les actes publics de coopération visant à obtenir la présence de ces
personnes sur le territoire d’un Etat souhaitant ex2rcer sa compétence.

*
* *

59. Si, comme nous le pensons, un Etat peut choisir d'exercer une
compétence pénale universelle par défaut, il doit aussi veiller à ce que cer-
taines garanties soient en place. Celles-ci sont absolument essentielles
pour prévenir les abus et faire en sorte que le rejet de l'impunité ne com-
promette pas la stabilité des relations entre les Etzts.

Aucun exercice de la compétence pénale ne peu: intervenir qui ne res-
pecterait pas Pinviolabilité ou porterait atteinte aux immunités de la per-
sonne concernée. Nous revenons ci-après sur certains aspects de ce point,
mais nous déclarons à ce stade qu’ouvrir une enquête sur la base de
laquelle un mandat d’arrét pourra ultérieurement étre délivré ne viole pas
en soi ces principes. La fonction que sert le droit international des immu-
nités n’exige pas des Etats qu'ils ne se tiennent pas informés.

Un Etat envisageant d’exercer l’action pénale sur la base de la compé-
tence universelle doit d’abord donner à l'Etat de nationalité de la per-
sonne qui pourra être accusée la possibilité de doiner suite aux accusa-
tions en cause. La Cour évoque ces éléments dans le cadre de la présente
affaire au paragraphe 16 de son arrêt.

En outre, de telles accusations ne peuvent être portées que par un pro-
cureur ou un juge d'instruction qui agit en toute indépendance, sans liens

81
MANDAT D’ARRET (OP. IND. COM.) 81

avec le gouvernement de cet Etat ni contrôle de ce dernier. De plus,
l'équilibre souhaité entre la lutte contre l'impunité et la promotion de
bonnes relations interétatiques ne sera maintenu que s’il existe des cir-
constances spéciales qui exigent effectivement l'exercice d’une compé-
tence pénale internationale et si elles ont été portées à l'attention du
procureur ou du juge d'instruction. Par exemple, que des personnes liées
aux victimes aient demandé qu’une action en justice soit engagée.

*
* *

60. Il est également nécessaire que la compétence pénale universelle ne
soit exercée qu'à l’égard des crimes considérés comme les plus odieux par
la communauté internationale.

61. La piraterie est exemple classique. La compétence était, bien
entendu, exercée en haute mer et non en tant que c»mpétence d’exécution
sur le territoire d’un Etat qui n’était pas d’accord. Mais ce fait historique
ne signifie pas que la compétence universelle n’existe qu’à l'égard des
crimes commis en haute mer ou en d’autres lieux ne relevant de la juri-
diction territoriale d'aucun Etat. Il est d’une impor'ance décisive que cette
compétence était considérée comme licite parce que la communauté inter-
nationale considérait la piraterie comme préjudiciable aux intérêts de
tous. Les crimes de guerre et les crimes contre l'humanité ne sont pas
moins préjudiciables aux intérêts de tous parce qvils ne sont pas habi-
tuellement commis en haute mer. Les crimes de guerre (depuis 1949 déjà,
peut-être une disposition conventionnelle en faveur de la compétence uni-
verselle) peuvent être ajoutés à la liste. La défirition de leur contenu
repose largement sur les conventions de 1949 et es sections des proto-
coles additionnels de 1977 qui correspondent au droit international général.
On a aussi vu ces dernières années un phénomène d’alignement des légis-
lations nationales sur la compétence en matiére de crimes de guerre,
visant les crimes définis dans les statuts du TPIY, du TPIR et de la
future CPI.

62. La substance de la notion de crimes contre l’humanité, et le statut
de crimes justifiant de l’exercice de la compétence universelle que ceux-ci
revétent, est en train d'évoluer. L’article 6 c) du S'atut du Tribunal mili-
taire international du 8 août 1945 les envisageait comme une catégorie
liée aux crimes dont le Tribunal était compétent pour connaître (crimes
de guerre, crimes contre la paix). En 1950, la Commission du droit inter-
national les définissait comme l'assassinat, l’exter nination. la réduction
en esclavage, la déportation ou tout autre acte inhumain commis contre
toute population civile, ou bien les persécutions pour des motifs poli-
tiques, raciaux ou religieux, lorsque ces actes ou persécutions sont commis
à la suite d’un crime contre la paix ou d’un crime de guerre, ou en liaison
avec ces crimes (rapport de la CDI, 1950, document A/1316, prin-
cipe VI c), p. 15). Des définitions ultérieures des cr'mes contre l'humanité
ont à la fois étendu la matière de manière à couvrir des crimes comme la
torture et le viol, et supprimé le lien avec d’autres crimes établis antérieu-

82
MANDAT D’ARRET (OP. IND. COM.) 82

rement. Les crimes contre l’humanité sont mainterant considérés comme
une catégorie distincte. Ainsi, le projet de code des crimes contre la paix
et la sécurité de l’humanité adopté en 1996 par la Commission du droit
international, à sa 48° session, dispose qu’on en’end par crime contre
l'humanité

«le fait de commettre, d’une manière systémat que ou sur une grande
échelle et à l’instigation ou sous la direction d’un gouvernement,
d’une organisation ou d’un groupe, l’un des #ctes ci-après :

a) le meurtre;

b} l’extermination:

c) la torture;

d) la réduction en esclavage;

e) les persécutions pour des motifs politiques, raciaux, religieux ou
ethniques;

f) la discrimination institutionnalisée pour des motifs raciaux,
ethniques ou religieux comportant la violation des libertés et
droits fondamentaux de l'être humain et ayant pour résultat de
défavoriser gravement une partie de la population;

g) la déportation ou le transfert forcé de populations, opérés de
manière arbitraire;

h) Vemprisonnement arbitraire;

i) la disparition forcée de personnes;

j) le viol, la contrainte à la prostitution et les autres formes de vio-
lence sexuelle;

k) d’autres actes inhumains qui portent gravement atteinte à l’inté-
grité physique ou mentale, à la santé ou à la dignité humaine,
tels que mutilations et sévices graves».

63. La législation belge de 1999 établit une compétence universelle à
l'égard d'actes largement définis comme des «violations graves du droit
international humanitaire», et la liste de ces actes comprend les crimes de
guerre et les crimes contre l'humanité visés dans le projet de code des
crimes, auxquels le génocide a été ajouté. Le génocide figure également
en tant que «crime contre l'humanité» dans la convention de 1968 sur
Pimprescriptibilité des crimes de guerre et des criraes contre l’humanité,
ainsi que dans les statuts du TPIY, du TPIR et de la CPI.

64. Le mandat d'arrêt émis contre M. Yerodii accuse celui-ci aussi
bien de crimes de guerre que de crimes contre l'humanité. En ce qui
concerne ces derniers, des incitations à la haïne raciale, dont il est allégué
qu'elles ont entraîné des meurtres et des lynchages, étaient visées. Faire
entrer cette accusation dans le cadre substantiel tel qu'il est généralement
compris des crimes contre l'humanité n’est pas sens poser problème. II
faudrait assimiler la «haine raciale» à la «persécution pour des motifs
raciaux » ou, compte tenu des faits de Pespéce, aux massacres et à l’exter-
mination. L’incitation à la commission de l’un quelconque de ces actes ne
figure pas dans les définitions usuelles des crimes contre l’humanité et

83
MANDAT D’ARRET (OP. IND. COM.) 83

n’est pas non plus explicitement mentionnée dans les statuts du TPIY ou
du TPIR, ni dans le Statut de Rome de la CPI. Tcutefois, l’article 7 1) du
Statut du TPIY et l’article 6 1) du Statut du TPIR stipulent bien que

«quiconque a planifié, incité à commettre, crdonné, commis ou de
toute autre manière aidé et encouragé à plaaifier, préparer ou exé-
cuter un crime visé [aux articles pertinents : les crimes contre l’huma-
nité en faisant partie] est individuellement responsable dudit crime».

Dans le jugement Akayesu (96-4-T), une chambre du TPIR a jugé que la
responsabilité d’un crime contre l’humanité comprend la responsabilité
de l'incitation à commettre le crime en question (par. 481-482). Cette
question est traitée de manière comparable à l’ar:icle 25 3) du Statut de
Rome.

65. Il semblerait (sans qu'il y ait à se prononcer d’aucune manière sur
le point de savoir si M. Yerodia a ou non comriis les actes dont il est
accusé dans le mandat d’arrét) que les actes allégués relèvent bien de la
notion de «crimes contre l'humanité» et entrent dans la catégorie res-
treinte de crimes à l'égard desquels l’exercice de la compétence universelle
n'est pas exclu en droit international.

*
* *

66. Il peut être utile de traiter d’un point connexe à ce stade. La Bel-
gique a affirmé que, quel que soit l’état du droit international sur la ques-
tion de la compétence universelle, elle n’a pas en fait exercé une telle
compétence. Ainsi, selon la Belgique, il n'y a eu ni violation des immu-
nités dont pouvait jouir M. Yerodia, ni atteinte à la souveraineté du
Congo. A cette fin, la Belgique, dans son contre-mémoire, fait observer
que l’immunité d’exécution du mandat est soigneusement prévue pour les
«représentants d'Etats étrangers qui visitent la Belgique suite à une invi-
tation officielle. Dans ces cas, le mandat d’arrêt précise que la personne
visée serait à l'abri d'une exécution du manda: d’arrêt en Belgique»
(contre-mémoire de la Belgique, par. 1.12). La Belgique fait en outre
observer que le mandat d’arrêt

«n’a aucun effet juridique ni pour la RDC ni sur son territoire. Bien
que le mandat ait été diffusé internationalernent par Interpol pour
information, en juin 2000, à l’époque il n'était pas l’objet d’une
notice rouge. Même si cela avait été le cas, la portée juridique d’une
notice rouge est telle que, pour la RDC, elle n'aurait pas pu équiva-
loir à une requête d’arrestation provisoire. ni, à fortiori, à une
demande formelle d’extradition.» (Contre-mémoire de la Belgique,
par. 3.1.12.)

67. On a expliqué à la Cour qu’un des premiers objectifs de l'émission
d’un mandat international était de découvrir où se trouvait une personne.
L'endroit où se trouvait M. Yerodia a toujours été connu.

84
MANDAT D’ARRET (OP. IND. COM.) 84

68. Nous n’avons pas jugé persuasives les réponses données par la Bel-
gique à la question que lui avait posée M. Koroma quant à l'objectif du
mandat, si celui-ci était effectivement formulé avec tant de soin qu'il en
était inexécutable.

69. Nous ne pensons pas que l’on puisse dire que, étant donné ces
explications de la Belgique, il n’y a pas eu un exercice de la compétence
susceptible de faire jouer l’immunité ou de porter atteinte à la souverai-
neté du Congo. Si un Etat émet un mandat d’arrêt contre le national d’un
autre Etat, cet autre Etat a le droit de considérer ce mandat comme tel
— assurément si l’Etat qui l’émet n’appelle pas l’attention de l’Etat natio-
nal sur les clauses et dispositions du mandat qui ‘ui ôteraient toute effi-
cacité. La Belgique a admis que l'objectif de la diffusion internationale du
mandat était «d'établir un fondement juridique pour l'arrestation de
M. Yerodia ... à l’étranger et son extradition subséquente vers la Bel-
gique». La délivrance d’un mandat d’arrêt internaional, même si celui-ci
nest pas encore accompagné d’une notice rouge est analogue au ver-
rouillage d’un radar sur un aéronef: c’est déjà une déclaration de la
volonté et de la capacité d’agir et, en tant que tell2, elle peut être perçue
comme une menace de le faire au moment que la Belgique choisira.
Même si l’action d’un Etat tiers est requise, le terrain a été préparé.

*
* *

70. Nous allons maintenant nous pencher sur les conclusions de la
Cour en ce qui concerne les effets de l’¢mission de :a diffusion du mandat
sur l’inviolabilité et l’immunité de M. Yerodia.

71. S'agissant de l’immunité, bien que nous souscrivions d’une manière
générale à ce qui est dit dans l’arrêt de la Cour en c2 qui concerne la ques-
tion spécifique qui lui était posée, nous estimons néanmoins que la
démarche choisie par la Cour a dans une certaine mesure transformé la
nature de l’affaire dont elle était saisie. En se concentrant exclusivement
sur la question de l’immunité, et en évitant simultenément la question de
la compétence, on crée l’impression que l’immunié a une valeur en soi,
alors qu’en réalité il s’agit d’une exception à une règle normative qui
autrement s’appliquerait. Elle reflète donc un intérêt qui dans certaines
circonstances prévaut sur un intérêt qui autrement serait prédominant, il
s’agit d’une dérogation à une compétence qui normalement peut s’exer-
cer, et elle ne peut être invoquée que quand cette dernière existe. Elle
représente un intérêt en soi, mais qui doit néanmoins toujours être mis en
balance avec l'intérêt de la norme à laquelle elle déroge.

72. Un exemple en est donné par l’évolutior: au fil du temps de
Yimmunité des Etats en matière civile. Le concept initial d’immunité
absolue, fondé sur le statut (par in parem non habet imperium), a été
remplacé par celui d’immunité restreinte; dans le cadre de cette dernière,
une distinction a été faite entre acta jure imperii et acta jure gestionis et
l’immunité n’est accordée que pour les premiers. La signification de ces
deux notions n’est cependant pas gravée dans la pierre; elle est sujette à

85
MANDAT D’ARRET (OP. IND. COM.) 85

une interprétation en évolution permanente qui varie avec le temps pour
refléter l’évolution des priorités de la société.

73. On peut observer un phénomène comparable dans le domaine du
droit pénal international. Comme nous l’avons dit au paragraphe 49, on
peut discerner un passage progressif à des chefs de compétence autres que
la territorialité. Cette transition lente mais régulière vers une application
plus extensive de leur compétence extraterritoriale par les Etats reflète
l'apparition de valeurs qui sont de plus en plus reconnues au sein de la
société internationale. Une de ces valeurs est l'importance qui s'attache
au châtiment des auteurs de crimes internationaux. A cet égard, il est
nécessaire de souligner une fois encore que ce phénomène non seulement
a amené la création de nouveaux tribunaux internationaux et systèmes
conventionnels dans le cadre desquels de nouvelles compétences sont
attribuées aux tribunaux nationaux, mais aussi la reconnaissance, pour la
juridiction nationale, d’autres chefs de compétence, qui ne reposent pas
sur le territoire (voir paragraphe 51 ci-dessus).

74. On admet de plus en plus qu’il importe de faire en sorte que les
auteurs de crimes internationaux graves ne demeurent pas impunis, et ce
fait a eu un impact sur les immunités dont jouissaient les hauts dignitaires
de l'Etat en vertu du droit coutumier traditionnel. Il est maintenant géné-
ralement admis que dans le cas de tels crimes, qui sont souvent commis
par de hauts responsables qui utilisent les pouvoirs dont l'Etat est investi,
limmunité n'est jamais une immunité de fond et ne peut donc exonérer
l'auteur du crime de sa responsabilité pénale individuelle, Elle a aussi
donné naissance à une tendance, dans le cas des crimes internationaux, à
n’accorder l’immunité procédurale de juridiction «ju’aussi longtemps que
l'agent de l'Etat soupçonné est en fonction.

75. Ces tendances reflètent une mise en balance d’intérêts. D’un côté, il
y a Pintérét de la communauté humaine, à savoir prévenir et faire cesser
l'impunité des auteurs de crimes graves commis contre ses membres: de
l’autre, il y a l'intérêt de la communauté des Etats, à savoir permettre à
ceux-ci d’agir librement au niveau interétatique sais ingérence injustifiée.
Il faut donc réaliser un équilibre entre deux séries de fonctions qui sont
toutes deux précieuses pour la communauté internationale. Du fait de ces
préoccupations, ce qui est considéré comme une compétence autorisée et
ce qui est considéré comme le droit de l’immunité sont des notions en
évolution constante. Les poids placés sur les deux plateaux de la balance
n'y sont pas à jamais. En outre, une tendance se fait jour selon laquelle,
dans un monde qui rejette de plus en plus l’impunité pour les crimes les
plus horribles, l'attribution de la responsabilité et de l'obligation de
rendre des comptes devient plus ferme, la possibilité d'établir sa compé-
tence plus large et celle d’invoquer l’immunité pour se protéger plus
limitée. Toutefois, le droit des privilèges et immunités conserve son
importance puisque les immunités sont conférées aux hauts respon-
sables de l'Etat pour garantir le fonctionnemeit adéquat du réseau
des relations interétatiques, ce qui est d’une importance capitale pour
un système international bien ordonné et harmonieux.

86
MANDAT D’ARRET (OP. IND. CCM.) 86

76. Telle est la toile de fond de l'affaire soumise à la Cour. La Belgique
affirme qu’en droit international elle est autorisée à engager une action
pénale contre un agent de l'Etat qui est soupçonné d’avoir commis des
crimes qui sont généralement condamnés par la communauté internatio-
nale; et elle soutient qu’en raison de la nature de ces crimes l’individu en
cause n’est plus protégé par son immunité persorinelle. Le Congo ne nie
pas qu’un ministre des affaires étrangères est au regard du droit interna-
tional responsable de tous ses actes. Il affirme par contre qu’il jouit d’une
immunité personnelle absolue de la juridiction pénale aussi longtemps
qu'il est en fonction, et que son statut doit être assimilé à cet égard à celui
d’un chef d’Etat (mémoire du Congo, p. 30).

77. Chacune des Parties accorde donc une importance particulière
dans son argumentation à certains des intérêts visés ci-dessus : la Bel-
gique à la prévention de l'impunité, le Congo à la srévention d’ingérences
extérieures injustifiées découlant d’une limitation excessive des immunités
et d’une extension excessive de la compétence.

78. Dans son arrêt, la Cour réduit quelque peu importance des argu-
ments de la Belgique. Après avoir souligné —. et nous ne pouvons
l’approuver davantage — que l’immunité de jurid:ction dont bénéficie un
ministre des affaires étrangères en exercice ne signifie pas qu'il bénéficie
d’une impunité au titre des crimes qu’il aurait pu commettre (par. 60), la
Cour déclare ensuite que ces immunités ne font pas obstacle à ce que la
responsabilité pénale de l'intéressé soit recherchée dans certaines circon-
stances (par. 61). Nous sommes moins optimistes quant aux exemples
donnés par la Cour de telles circonstances, La prc babilité qu’un ministre
des affaires étrangères soit jugé dans son propre pays en vertu des règles
applicables du droit interne ou que son immunité soit levée par son
propre Etat n’est pas élevée dès lors qu'il n’y a pas eu de changement de pou-
voir, et il est rare qu’il existe un tribunal pénal international compétent
pour engager une action pénale; en outre, il est très risque d’attendre trop
d’une future cour pénale internationale à cet égard. La seule alternative
crédible semble donc être la possibilité d'engager une procédure devant
un tribunal étranger après que la personne soupçonnée cesse d'exercer les
fonctions de ministre des affaires étrangères. Cette solution, néanmoins,
peut aussi être facilement anticipée par un gouvernement peu coopératif
qui maintiendrait le ministre en fonction pour ure période encore indé-
terminée.

79. Nous souhaitons toutefois souligner que la conviction fréquem-
ment exprimée par la communauté internationale selon laquelle les auteurs
de crimes internationaux graves et inhumains ne devraient pas rester
impunis ne signifie pas ipso facto que les immunités sont inopérantes à
chaque fois que l'impunité en résulterait. La nature de tels crimes et les
circonstances dans lesquelles ils sont commis, habituellement au moyen de
l'appareil d'Etat, rendent rien moins qu’aisé de trouver un argument convain-
cant pour protéger l’auteur allégué des crimes en lui accordant l’immunité
de juridiction pénale. Mais les immunités servent d'autres fins qui ont leur
valeur intrinsèque propre et que nous avons évoquées au paragraphe 77

87
MANDAT D’ARRET (OP. IND. COM.) 87

ci-dessus. Le droit international s’efforce de concilier cette valeur avec la
lutte contre l’impunité, et non de faire triompher une norme sur l’autre.
Un Etat peut exercer la compétence pénale que lui confère le droit inter-
national, mais ce faisant il est soumis à d’autres obligations juridiques,
qu'elles concernent le non-exercice de ses pouvoirs sur le territoire d’un
autre Etat ou le respect requis du droit des relations diplomatiques ou,
comme dans la présente affaire, des immunités procédurales des agents de
l'Etat. Etant donné l’aversion universelle que suscitent ces crimes, ces
immunités doivent être reconnues avec une certaine retenue, en particulier
lorsqu'il y a des raisons de penser que des crimes ont été commis qui ont
été universellement condamnés dans des conventions internationales. II
est en conséquence nécessaire d'analyser soigneusement les immunités
dont bénéficient en droit international coutumier les hauts représentants
de l'Etat et, en particulier, les ministres des affaires étrangères.

80. En droit international coutumier, le chef d’Etat était perçu comme
personnifiant l'Etat souverain. L’immunité a laquelie il avait droit reposait
donc sur son statut, tout comme celle de l'Etat qu’il symbolisait. Si la pra-
tique des Etats est à cet égard extrêmement rare, les immunités dont
jouissent d’autres hauts responsables de l'Etat (comme les chefs de gouver-
nement et les ministres des affaires étrangères) ont généralement été consi-
dérées en doctrine comme simplement fonctionnelles. (Voir Arthur Watts,
«The Legal Position in International Law of Heads of States, Heads of
Governments and Foreign Ministers», Recueil des cours de l’Académie de
droit international de La Haye, 1994, vol. 247, p. 102-103.)

81. Nous n'avons pas trouvé de fondement à l'argument selon lequel
les ministres des affaires étrangères ont droit aux mêmes immunités que
les chefs d’Etat. A cet égard, il convient de souligner que le para-
graphe 3.2 du Projet d’articles sur les immunités juridictionnelles des Etats
et de leurs biens adopté par la Commission du droi: international en 1991,
qui contenait une clause de sauvegarde pour les privilèges et immunités
des chefs d'Etat, ne comprenait pas de disposition similaire pour ceux des
ministres des affaires étrangères (ou des chefs de gouvernement). Dans
son commentaire, la CDI indiquait que menticnner les privilèges et
immunités des ministres des affaires étrangères so 1lèverait des questions
quant au fondement et à l'étendue de leur immunité juridictionnelle. De
l’avis de la CDI, ces immunités n'étaient manifestement pas identiques à
celles des chefs d'Etat.

82. L'Institut de droit international a pris une position comparable en
2001 en ce qui concerne les ministres des affaires étrangères. Sa résolution
sur l’immunité des chefs d'Etat, qui reposait sur un rapport exhaustif
relatif à l'ensemble de la pratique des Etats en la matière, dispose expres-
sément qu'ils «jouissent, en matière pénale, de l’immunité de juridiction
devant les tribunaux d’un Etat étranger à raison de toute infraction qu'ils
peuvent avoir commise, quelle que soit sa gravité». Mais l’Institut, qui
dans sa résolution assimilait effectivement la situation du chef de gouver-
nement à celle du chef de l'Etat, a soigneusement évité de faire la même
chose en ce qui concerne le ministre des affaires étrangères.

88
MANDAT D’ARRÊT (OP. IND. COM.) 88

83. Nous sommes donc d'accord avec la Cour que l’objet des immu-
nités accordées aux ministres des affaires étrangères en droit international
coutumier est de leur permettre de s'acquitter librement de leurs fonc-
tions pour le compte des Etats qu’ils représentent (arrêt, par. 53). Ils
doivent donc, tant qu’ils sont en fonction, pouvoir voyager librement
à chaque fois qu'ils ont besoin de le faire. Il existe un large accord en
doctrine pour dire qu’un ministre des affaires étrangères a droit à la
pleine immunité durant les visites officielles qu'il fait dans l'exercice de
ses fonctions. Cela a aussi été reconnu par le juge c’instruction belge dans
le mandat d’arrêt du 11 avril 2000. Le ministre des affaires étrangères
doit aussi jouir de Pimmunité à chaque fois qu'il exerce les fonctions
requises par sa charge et en quelque lieu qu’il les exerce, et lorsqu'il est en
transit pour ce faire.

84. La réponse aux questions de savoir s’il a aussi droit à des immu-
nités durant ses voyages privés, et quelle est l'étendue de ces immunités
éventuelles, est beaucoup moins claire. Assurément, il ne peut pas être
assujetti à des mesures qui l’empécheraient d'exercer efficacement les
fonctions d’un ministre des affaires étrangères. La détention ou l’arresta-
tion constitueraient de telles mesures et doivent donc être considérées
comme portant atteinte à l’inviolabilité et l’immunité de juridiction pénale
auxquelles un ministre des affaires étrangères a dioit. Le mandat d’arrét
du 11 avril 2000 était directement exécutable en Belgique et aurait obligé
les autorités de police à arrêter M. Yerodia s’il s’évait rendu dans ce pays
pour des raisons non officielles. L'émission même Ju mandat d’arrét doit
donc être considérée comme constituant une atteinte à l’inviolabilité à
laquelle M. Yerodia avait droit aussi longtemps qu’il occupait le poste de
ministre des affaires étrangères du Congo.

85. Néanmoins, cette immunité ne vaut qu’aussi longtemps que le mi-
nistre est en fonction et ne continue ultérieurement à le protéger qu’à rai-
son de ses actes «officiels». On affirme maintenant de plus en plus en
doctrine (voir, par exemple, Andrea Bianchi, «Denying State Immunity
to Violators of Human Rights», Austrian Journal of Public and Interna-
tional Law (1994), vol. 46, p. 227-228) que les crimes internationaux
graves ne peuvent être considérés comme des actes officiels parce qu'ils
ne correspondent ni à des fonctions étatiques normales ni à des fonctions
qu'un Etat seul (par opposition à un individu) peut exercer. (Goff, J.
(comme il se nommait alors) et lord Wilberforce ont explicité ce critère
dans l’affaire du /° Congreso del Partido (1978) QB 500, p. 528, et (1983)
AC 244, p. 268, respectivement.) Cette opinion est mise en évidence par
la prise de conscience accrue du fait que les mobiles liés à Etat ne cons-
tituent pas le critère approprié pour déterminer ce qui constitue des actes
publics de l'Etat. La même opinion trouve en outre progressivement son
expression dans la pratique des Etats, comme l’at:estent des décisions et
avis Judiciaires. (Pour un exemple déjà ancien, voir l’arrêt de la Cour
suprême d'Israël dans Vaffaire Eichmann; Cour suprême, 29 mai 1962,
International Law Reports, vol. 36, p. 312.) Voir aussi les discours de lord
Hutton et lord Phillips of Worth Matravers dans l'affaire R v. Bartle and

89
MANDAT D’ARRÊT (OP. IND. COM.) 89

the Commissioner of Police for the Metropolis and Others, ex parte Pino-
chet (« Pinochet III»); et de lord Steyn et lord Nicholls of Birkenhead
dans l’affaire « Pinochet I», ainsi que le jugement de la cour d’appel
d'Amsterdam dans l'affaire Bouterse (Gerechtshof Amsterdam,
20 novembre 2000, par. 4.2.)

*
* *

86. Nous avons voté contre le paragraphe 3 du dispositif pour plu-
sieurs raisons.

87. Au paragraphe 3 du dispositif, la Cour «[c]it que le Royaume de
Belgique doit, par les moyens de son choix, mettre 4 néant le mandat
d’arrét du 11 avril 2000 et en informer les autorités auprés desquelles ce
mandat a été diffusé». En statuant ainsi, la Cour fait fond sur la proposi-
tion énoncée dans l’affaire relative à l’Usine de Chorzow selon laquelle
«la réparation doit, autant que possible, effacer toutes les conséquences
de l’acte illicite et rétablir l’état qui aurait ... existé si ledit acte n’avait pas
été commis» (C. P.J.I. série À n° 17, p. 47). Avant déjà conclu que l’émis-
sion et la diffusion du mandat d'arrêt par la Belgique étaient illicites au
regard du droit international, la Cour conclut que ce mandat doit être
annulé parce que «[lJe mandat subsiste et demeure illicite nonobstant le
fait que M. Yerodia a cessé d’être ministre des affaires étrangères ».

88. L’invocation par la Cour de l'affaire relative à Usine de Chorzôw
pour étayer sa conclusion au paragraphe 3 du dispositif nous a laissés
perplexes. 11 semblerait que la Cour considère son injonction en vue de
l'annulation du mandat comme une forme de restitutio in integrum.
Même dans les circonstances très différentes auxquelles la Cour perma-
nente était confrontée dans l'affaire de l’Usine de Chorzow, la restitutio
s’est en l'espèce révélée impossible. Nous ne pensons pas non plus que le
rétablissement du statu quo ante soit possible ici, puisque M. Yerodia
n'est plus ministre des affaires étrangères.

89. De plus — et ceci est plus important — larrét donne à penser que
ce qui est en cause ici est une illicéité continue, en considérant qu’une
demande de retrait d’un instrument est généralement perçue comme tou-
chant la cessation d’un fait internationalement illicite continu (Commis-
sion du droit international, commentaire de l’article 30 du projet d’ar-
ticles sur la responsabilité de l'Etat, A/56/10 (2001), p. 233). Toutefois, la
conclusion de la Cour selon laquelle ’émission et la diffusion du mandat
étaient illicites, 4 laquelle nous souscrivons, repcsait sur le fait que ces
actes ont eu lieu à une époque où M. Yerodia était ministre des affaires
étrangères. Dès qu'il a cessé d’être ministre des affaires étrangères, les
conséquences illicites découlant du mandat ont aussi pris fin. Le simple
fait que le mandat continue d'identifier M. Yercdia comme le ministre
des affaires étrangères ne change rien à cet égard du point de vue du droit
international, même s’il se peut très bien qu’un mandat d’arrêt compor-
tant une erreur de désignation, ce qui est tout ce qu'il est maintenant,

90
MANDAT D’ARRET (OP. IND. COM.) 90

puisse être considéré comme vicié au regard du droit interne belge; mais
cela n’est pas et ne peut être le souci de la Cour. C’est pourquoi nous
considérons que la Cour s’est trompée dans sa conclusion sur ce point.

{ Signé) Rosalyn HiGGIns.
{ Signé) Pieter KOOLMANS.
(Signé) Thomas BUERGENTHAL.

91
